EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims: 

Amend claim 1 as follows:

a pair of sidewalls extending along opposite sides of the cartridge support surface, wherein each sidewall of the pair of sidewalls comprises a recess in which the first arm and second arm are respectively received 

10.    The assembly of claim 1, wherein the docking console comprises one or more compression springs disposed in the cartridge support surface recess between a bottom of the cartridge support surface recess and the seal bar.

11.    The assembly of claim 1, wherein the docking console comprises a positioning device to bias a fluid cartridge or a component of the fluid cartridge 

Allowable Subject Matter
Claims 1-3 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome 112 issues. Furthermore, the closest prior art of record such as Lawson et al. does not teach nor fairly suggest the invention as provided for in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KING; EDWARD E.; Kaplan; David Elliott et al.; Dysli; Lukas et al.; Carrano; John et al.; Lee; Harry et al.; Williams; Eric et al.; Levin, Andrew E. et al.; Grossman, Robert et al.; Patno, Tim et al.; Boecker, Dirk et al.; Boecker, Dirk et al.; Leonard, Jack Thacher et al.; Masquelier; Don et al.; Watzele; Manfred et al.; and Oprandy; John J. disclose mating assemblies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798